Citation Nr: 1819514	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  15-06 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased amount of dependency and indemnity compensation (DIC) benefits under 38 U.S.C. § 1311(a)(2).  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 1943 to August 1945.  He died in January 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appellant's representative submitted a brief on the matter in January 2018.  To the extent evidence was attached, as well as any other evidence has been received since subsequent to the March 2015 statement of the case, the evidence is duplicate or not pertinent.  As such, a remand for RO consideration is not necessary.  See 38 C.F.R. § 20.1304(c).

The appellant testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in February 2018.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

The Veteran had a 100 percent disability rating in effect for less than eight years prior to his death, and there was not clear and unmistakable error (CUE) in the assignment of the effective date for that 100 percent rating, to include assignment of separate disability ratings for peripheral neuropathy.


CONCLUSION OF LAW

The criteria for entitlement to an increased amount of DIC benefits under 38 U.S.C. § 1311(a)(2), are not met.  38 U.S.C. §§ 101, 1311, 5107, 5109, 5110 (2012); 38 C.F.R. §§ 3.5, 3.10, 3.102, 3.105, 3.156, 3.157, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

DIC is a monthly payment made by VA to a surviving spouse because of a service-connected death.  38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a). 

The basic monthly rate of DIC shall be increased by the amount specified in 38 U.S.C. 1311(a)(2) if the veteran, at the time of death, was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least eight years immediately preceding death.  38 C.F.R. § 3.10(c).

In determining whether a surviving spouse qualifies for the section 1311(a)(2) increase, the following standards shall apply: 

(1) Marriage requirement.  The surviving spouse must have been married to the veteran for the entire eight-year period referenced in paragraph (c) of this section in order to qualify for the section 1311(a)(2) increase.

(2) Determination of total disability.  As used in § 3.10(c), the phrase "rated by VA as totally disabling" includes total disability ratings based on unemployability (38 C.F.R. § § 4.16).

(3) Definition of "entitled to receive."  As used in §3.10(c), the phrase "entitled to receive" means that the veteran filed a claim for disability compensation during his or her lifetime and one of the following circumstances is satisfied:

(i) The veteran would have received total disability compensation for the period specified in paragraph (c) of this section but for CUE committed by VA in a decision on a claim filed during the veteran's lifetime; or

(ii) Additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§3.156(c) and 3.400(q)(2) of this part for the period specified in paragraph (c) of this section; or

(iii) At the time of death, the veteran had a service-connected disability that was continuously rated totally disabling by VA for the period specified in paragraph (c) of this section, but was not receiving compensation because:

      (A) VA was paying the compensation to the veteran's dependents;

(B) VA was withholding the compensation under the authority of 38 U.S.C. 5314 to offset an indebtedness of the veteran;

(C) The veteran had not waived retired or retirement pay in order to receive compensation;

(D) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2);

(E) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or

(F) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309.

38 C.F.R. § 3.10(f).  

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The effective date of a service connection claim is not necessarily the date the diagnosis is made or submitted to the VA.  Rather, a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

Once a decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it CUE.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that any other result would vitiate the rule of finality).  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  See 38 U.S.C. § 5109A.  A CUE request is a form of collateral attack on an otherwise final rating decision by a VA RO.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

Examples of situations that are not considered CUE include (1) a changed diagnosis-a new medical diagnosis that "corrects" an earlier diagnosis considered in a prior decision; (2) duty to assist-a failure to fulfill the duty to assist.; (3) evaluation of evidence-a disagreement as to how the facts were weighed or evaluated; and (4) a change in interpretation-CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in the interpretation of the statute or regulation.  See, e.g., 38 C.F.R. § 20.1403(d), (e) (pertaining to Board CUE cases); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

The error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  A manifest change in the outcome of an adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset.  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Failure to consider a fact (e.g., a medical opinion) is CUE if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different had the RO considered that fact.  Id.  A manifest change is not, for example, whether the RO would have been required to send a medical report back for clarification.  Id.  The standard is not whether it is reasonable to conclude that the outcome would have been different.  Id. at 442.  Moreover, it is the prerogative of the factfinder to interpret the evidence and draw reasonable inferences from it.  Evans v. McDonald, 27 Vet. App. 180, 187 (2014).  Therefore, a disagreement with how VA evaluated the facts is inadequate to find CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

A CUE motion is a collateral attack on an otherwise final rating decision by a VA RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Case law has consistently stressed the rigorous nature of the concept of CUE.  "[CUE] is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo, 6 Vet. App. at 43.  Revision of a final Board or RO decision is an extraordinary event.  King, 26 Vet. App. at 442.  

B.  Discussion

In this case, it is the appellant's contention that there was CUE in prior rating decisions issued during the Veteran's lifetime and, but for the CUE, he would have been rated at 100 percent for at least eight years prior to his death.  Specifically, she maintains that rating decisions issued in 1998 and 2001 were CUE to the extent they did not recognize and assign separate ratings for peripheral neuropathy earlier and assign a corresponding total disability rating based on individual unemployability due to service-connected disability (TDIU).
  
Several basic facts are not in dispute in this case.  

First, there is no material dispute that the appellant is the surviving spouse of the Veteran.  The RO found in a February 2014 decision that a deemed valid, common law marriage existed between the Veteran and the appellant.  Additionally, the decision recognized the marriage to as early as 1986 so that the appellant is considered to have been married throughout the relevant period for the benefit being sought.

There is also no material dispute that the Veteran was service connected during his lifetime for trench foot, bilateral, rated as noncompensable from September 1956, and 10 percent from September 1997 until January 1998; residuals of frostbite, right foot (previously evaluated as trenchfoot), rated as 20 percent from January 1998, and 30 percent from January 2001 to June 2008; residuals of frostbite, left foot(previously evaluated as trenchfoot), rated as 20 percent from January 1998, and 30 percent from January 2001 to June 2008; peripheral neuropathy, right foot associated with residuals, frostbite, right foot, rated as 20 percent from January 2001, and 30 percent from March 2008 until June 2008; peripheral neuropathy, left foot associated with residuals, frostbite, right foot, rated as 20 percent from January 2001, and 30 percent from March 2008 until June 2008; loss of use of both lower extremities (formerly rated as frostbite and peripheral neuropathy of the feet) associated with peripheral neuropathy, right foot, rated as 100 percent from June 2008; and scar, gunshot wound, right buttocks, rated as noncompensable since January 2001.  Although the schedular 100 percent rating was assigned from June 2008, the Veteran was also assigned a TDIU from January 2001 until June 2008.  

Finally, it is not in dispute that he died in January 2009, and specifically on January 16, 2009.  

Thus, based on the undisputed facts, the Veteran's total disability rating (as the TDIU is included) was in effect for 7 years, 11 months, and 29 days.  This was three days shy of the required eight years for the increased DIC rate under 38 U.S.C. 1311(a)(2).

What remains in dispute is whether it was CUE for the RO to not have granted a separate rating for peripheral neuropathy earlier than January 19, 2001, and whether it was CUE for the RO to also not have granted a TDIU corresponding to the earlier date.  

In this case, the Board finds that CUE is not established.  

During his lifetime, the Veteran filed an increased rating claim for his service-connected residuals of frozen feet in September 1997.  A VA examination was conducted in December 1997, which showed "significant numbness of his feet," but not a diagnosis of peripheral neuropathy.  The RO issued a rating decision in September 1998 granting increased ratings for frostbite of each foot.  The Veteran did not appeal this determination, and new and material evidence was submitted within one year.  Thus, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.103(f), 3.156(b)-(c), 20.200, 20.201, 20.300, 20.302, 20.1103.

On January 22, 2001, the RO received a statement from the Veteran dated January 19, 2001, which raised an informal claim for an increased rating.  See 38 C.F.R. § 3.155 (prior to March 24, 2015, VA did not require claims be filed on the appropriate standardized form).  He wrote that his VA counselor had suggested he file the claim because he had more recent difficulty with feeling below his ankles.  He noted that an ultrasound done at VA showed "severe sub-standard feet and toes."  

The RO then arranged for an April 2001 VA examination, which showed a moderate frostbite neuropathy.  The RO also obtained the Veteran's VA medical records, which showed a diagnosis of peripheral vascular disease (PVD) in September 2000 and a diagnosis of peripheral neuropathy in a VA progress note from January 19, 2001.  

The RO issued a rating decision in April 2001, which granted service connection for peripheral neuropathy right foot, and peripheral neuropathy left foot.  The RO assigned the current disability ratings effective from January 19, 2001.  The RO explained that this was the date the VA outpatient treatment report showed a diagnosis of peripheral neuropathy.  

The Board cannot find that either of these rating decisions contains CUE.  At the time of the September 1998 rating decision, the Veteran complained of numbness in his toes, but there was no indication of peripheral neuropathy.  At the February 2018 Board hearing, the appellant's representative argued that the December 1997 VA examination had "pretty much there everything [to diagnosis] peripheral neuropathy," and "they should have started testing" for peripheral neuropathy at that time.  Board Hr'g Tr. 5.  In a January 2018 brief, the representative argued that "the VA Secretary had the obligation to investigate the possibility that peripheral neuropathy was caused by frostbite" at the time of the December 1997 VA examination. 

The Board disagrees.  It was solely within the medical judgment of the VA examiner to have determined what tests should be conducted and to reach a diagnosis based on the medical evidence existing at that time.  The VA examiner is presumed to have been competent to determine which tests to conduct.  See, e.g., Hilkert v. West, 12 Vet. App. 145 (1999).  The VA examiner's decision to not investigate the possibility of peripheral neuropathy is a duty-to-assist error, which cannot be CUE.  See Caffrey, 6 Vet. App. at 384.  State differently, it is not CUE that the examiner would have actually diagnosed peripheral neuropathy even if a further workup for that condition had been conducted.  

As for the RO's role, a manifest change in the outcome is not established where there is a question as to whether the RO should have sent a medical report back for clarification.  See, e.g., King, 26 Vet. App. at 441.  To this extent, there was nothing on the face of the VA examination report to clearly and unmistakably show an error on the examiner's part.  Thus, the RO had no clear and unmistakable basis to call into question the VA examiner's medical judgment in not investigating for peripheral neuropathy.  See, e.g., Wise v. Shinseki¸ 26 Vet. App. 517, 527 (2014). 

The appellant's representative argued that the VA examination "did everything except say 'peripheral neuropathy.'"  Board Hr'g Tr. 6.  At this point, it is not clear and unmistakable from the medical evidence in the record at that time that the symptoms in the December 1997 VA examination report represented peripheral neuropathy.  The RO at that time had no clear and unmistakable basis to infer that the complaints of numbness as a diagnosis of peripheral neuropathy.  In fact, the diagnostic code for cold injuries affirmatively refers to numbness as a symptom of that condition.  See 38 C.F.R. § 4.104, Diagnostic Code 7122.  To this extent, the RO was so assess the medical evidence, and the RO could not, in its role as a nonmedical adjudicator, reach a diagnosis of peripheral neuropathy.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).      

Thus, the medical evidence existing at that time did not reflect a clear and unmistakable diagnosis of peripheral neuropathy, and the RO could not infer that the complaints of numbness represented peripheral neuropathy.  Therefore, it was not CUE at that time to not assign a separate rating for peripheral neuropathy.  

Turning to the April 2001 rating decision, the medical records available at that time clearly and unmistakably showed a diagnosis of peripheral neuropathy.  That diagnosis was first contained in the January 19, 2001 VA progress note.  There was no unequivocal evidence establishing the diagnosis of peripheral neuropathy prior to that date both as to when the evidence was created or as to an earlier diagnosis recorded at a later date.  Therefore, a diagnosis was not clear and unmistakably factually ascertainable prior to January 19, 2001.  

In a June 2014 statement, the appellant asserted that the Veteran's doctor had felt several months earlier, in September 2000, that his complaints needed to be reevaluated.  That reevaluation did not occur until January 19, 2001, only because that was the earliest date they were able to get an appointment for the Veteran. 

The Board finds that the appellant's assertions are understandable and entirely reasonable.  Notwithstanding the delay in scheduling the follow-up appointment, it remains that the diagnosis of peripheral neuropathy was not clearly and unmistakably established until the January 19, 2001 progress note.  

It might have been reasonable for the RO to have obtained a VA medical opinion to better determine when the diagnosis first manifested.  See, e.g., Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  However, that is a duty-to-assist error, which cannot sustain a finding of CUE.  See Caffrey, 6 Vet. App. at 384.  

Moreover, the RO assigned the separate ratings for peripheral neuropathy as early as the diagnosis was factually ascertainable.  This diagnosis was established within one year preceding the Veteran's January 2001 claim, and the RO established the effective date accordingly.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (discussing 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2)).  

At her Board hearing, the appellant testified that this was simply the first date when the VA record showed the words peripheral neuropathy.  Board Hr'g Tr. 3.  Her representative argued at the hearing that it was "pretty much a no-brainer" that the peripheral neuropathy was related to the Veteran's frozen feet.  

The Board agrees that it is possible that the Veteran's peripheral neuropathy manifested earlier than January 19, 2001.  See, e.g., Swain, 27 Vet. App. at 224 (an effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis).  It is also entirely possible that the Veteran's peripheral neuropathy actually manifested greater than one year preceding his claim.  A private medical record from October 2000 (discussed in greater detail herein below) shows that he was walking normally up to one year prior, but then had a "relatively rapid development" of symptoms six to eight months prior.  This timeframe would have closely coincided with the one-year window preceding his January 2001 claim.  (Assuming that an onset eight months prior to October 2000 would have occurred in approximately February 2000.)  If further development had established an onset preceding that one-year look-back window, an earlier effective date prior to the January 2000 claim could not have been established.  See Gaston, 605 F.3d at 984.  

This is all speculative, however.  What remains shown is that the diagnosis of peripheral neuropathy was first factually ascertainable as of the January 19, 2001 VA progress note.  Thus, it was not CUE for the RO to have established the effective date from the date of that progress note.  The decision was consistent with the law in effect at that time.  See 38 C.F.R. § 3.400(o)(2).  

There was also the earlier, September 2000 VA medical record showing a diagnosis of PVD.  Again here, the PVD diagnosis was not a diagnosis of peripheral neuropathy.  Moreover, the September 2000 VA medical record did not indicate that the PVD diagnosis was related to the Veteran's frostbite disability.  Thus, there is no basis to find that the September 2000 VA medical record represented an informal and pending claim for an increased rating under the then-existing provisions of 38 C.F.R. § 3.157(b).  See, e.g., Massie v. Shinseki, 724 F.3d 1325, 1328-29 (Fed. Cir. 2013).  And, without an indication that the PVD was related to the frostbite disability, it was not CUE for the RO to have not assigned a separate rating for PVD on the basis of the September 2000 medical record.    

At her Board hearing, the appellant also argued that the RO should have found in the April 2001 rating decision that the Veteran's claim had been pending since 1997.  Board Hr'g Tr. 4.  The RO did not actually make an explicit finding in the April 2001 rating decision as to the finality of the prior claim.  However, as shown, the Veteran did not appeal that determination, and it became final.  Thus, the RO's implicit finding that the earlier claim became final was not CUE.  

Moreover, even if the 1997 claim had remained pending, the RO granted the effective for peripheral neuropathy from the date when the diagnosis was first factually ascertainable.  This was consistent with the law in effect at that time and, thus, was not CUE.  See 38 C.F.R. § 3.400(o)(2).  Therefore, it cannot be said that any error, if it existed, in the RO's implicit finality determination would have manifestly changed the outcome.  

Similarly, in a January 2018 brief, the appellant's representative argued that there was CUE because VA "extensively delayed all aspects of the process," including the rating decisions and the scheduling of VA examinations, treatment, testing, and diagnosis.  The representative cited numerous letters the RO sent to the Veteran apologizing for its delays in processing his claims.  

The Board finds that any delays cannot sustain a finding of CUE.  No law or regulation prescribes a specific time limit by which the RO must issue a decision adjudicating a claim.  Thus, the RO could not have misapplied a relevant law to this extent.  As explained, the RO assigned the effective date from the date the peripheral neuropathy diagnosis was first established in the available medical records.  Any delays in the adjudication of the claim did not manifestly change the outcome of the claim because the date of diagnosis was a medical matter and not an adjudicatory one.  To the extent there were delays in scheduling the Veteran for a follow-up appointment, this is outside the scope of the RO's adjudicatory authority, so cannot be CUE.  See 38 C.F.R. §§ 2.6(a), (b), 3.100(a).  

In the January 2018 brief and at the February 2018 Board hearing, the appellant's representative also argued that the Veteran's earlier claims should have been reasonably construed to include peripheral neuropathy, pursuant to DeLisio v. Shinseki, 25 Vet. App. 45, 59 (2011).  Again here, it appears that the RO did construe the Veteran's increased rating claims for frostbite to include peripheral neuropathy.  The separate rating was granted for peripheral neuropathy at the earlier possible date the diagnosis was factually ascertainable.  Therefore, it is not clear and unmistakable that the RO did not include peripheral neuropathy within the scope of the earlier claims or, even if they did not, that this would have manifestly changed the outcome.  

There is otherwise no CUE in establishing the effective date from January 19, 2001. 

With regard to the January 2001 claim, as noted previously, the document shows that it was signed by the Veteran on January 18, 2001.  This was one day prior to the January 19, 2001 diagnosis of peripheral neuropathy, as reflected in the VA medical record from that date.  However, it was postmarked as received in the RO on January 22, 2001, which was four days later.  There is no postmark showing when he mailed the statement.  It can be presumed that he posted the statement up to five days earlier.  See, e.g., 38 C.F.R. § 20.305(a) (establishing when a postmark may be presumed and accepted to consider a filing timely).  Here, however, the postmark cannot be presumed to have occurred prior to when the Veteran signed the statement.  

Even if it is presumed that the claim was postmarked on January 18, 2001, as explained, the diagnosis of peripheral neuropathy was not factually ascertainable from the medical evidence until one day later.  And, even if the RO had granted the effective date from the January 18, 2001 date, the effective date would have still been shy of the three year window by one day.  See, e.g., Timeanddate.com, Calculators - Calculate Duration Between Two Dates, https://www.timeanddate.com/date/durationresult.html?m1=01&d1=18&y1=2001&m2=01&d2=16&y2=2009&ti=on (showing a result of 7 years, 11 months, and 30 days, including the end date, between January 18, 2001, and January 16, 2008).  

Thus, it was not clear and unmistakable that the outcome would have manifestly changed had the RO considered the postmark rule in establishing the date the January 2001 claim was received.  

Of further note, a relevant private medical was received in September 2007.  It was dated in October 2000 and showed a diagnosis of distal symmetric sensorimotor polyneuropathy.  An earlier effective could not have been assigned on the basis of this private medical record for two reasons.  

First, this private medical record was not before the RO at the time of the April 2001 rating decision.  A CUE analysis is based on the evidence of record at the time of the decision in question.  It was not received until several years later.  To this extent, an effective date may be assigned based on when a private medical is received by VA, but not when it was created.  See 38 C.F.R. § 3.157(b) (as in effect prior to March 24, 2015).  Thus, there was no basis for the RO have revisited the effective date once this medical record was received.  

Second, the private medical record did not clearly and unmistakably relate the polyneuropathy diagnosis to the Veteran's frostbite disability.  It summarized the Veteran's history, including his history of "relatively rapid development and progression of numbness in his feet" between six and eight months earlier.  It also referred to an unrelated history of a neck injury with neurosurgical intervention.  The private doctor specifically stated that the Veteran had findings "that I observe currently, particularly in the left more than right hand, as related to his previous neck surgery."  Regarding the numbness in the lower extremities, the doctor did not similarly document his belief as to the etiology of the symptoms.  To the contrary, the doctor's impression was that the Veteran had the polyneuropathy "with [the] only question being why."  He recommended further studies to evaluate this question.  Thus, it is not clear and unmistakable from this private doctor's report that the polyneuropathy resulted from the Veteran's frostbite disability.

For these two reasons, the private doctor's October 2000 medical report does not support a finding of CUE in establishing the effective date for peripheral neuropathy from the January 19, 2001 VA medical record.  

For these reasons, there was not CUE in either prior rating decision as it concerns the assignment of an effective date from January 19, 2001, for the separate rating for peripheral neuropathy.  

Because there was not CUE in the assignment of the effective date for the separate ratings for peripheral neuropathy, there cannot be CUE in the assignment of the effective date for the TDIU.  First, the Veteran did not meet the schedular requirements for award of a TDIU under § 4.16(a) until the separate ratings were granted for peripheral neuropathy.  The RO might have referred the matter for extraschedular consideration under § 4.16(b) prior to that date.  However, it is not absolutely certain that the Director, Compensation Service, would have granted an extraschedular TDIU rating.  Thus, it cannot be concluded that the TDIU claim would have been granted at the outset if the referral had occurred.  See, e.g., King, 26 Vet. App. at 441.  Accordingly, there was not CUE in the assignment of the TDIU from January 19, 2001.  

To conclude, the Veteran was not in receipt of a 100 percent rating for at least eight years prior to his death, and there was not CUE by the RO in any prior rating decision as to the assignment of the 100 percent rating from January 19, 2001.  Thus, he did not receive, and was not entitled to receive, a total disability rating for at least eight years prior to his death but for CUE committed by VA in a decision on a claim filed during his lifetime.  See 38 C.F.R. § 3.10(f).  There is no reasonable doubt to resolve in the appellant's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, an increased DIC rate under 38 U.S.C. 1311(a)(2) is not warranted.

The Board is sympathetic to the appellant and the facts of this case; however, it does not have the authority for equitable relief.


ORDER

An increased amount of DIC benefits under 38 U.S.C. § 1311(a)(2) is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


